DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. Regarding claim 8 does not fall within at least one of the four categories of patent eligible subject matter because claim 8 recites a computer program product comprising components which may be interpreted as software. For example the applicant recites “A computer program product comprising a computer readable storage medium”. The computer readable medium can be broadly interpreted as signal/software., Applicant’s specification, paragraph [0013] “The computer readable storage medium can be a tangible device that can retain and store instructions for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, recites “wherein: members of the first permissioned blockchain network are permissioned to access the digital asset in the node of the first blockchain, and the members of the first permissioned blockchain network and members of the second permissioned 
It is unclear whether the wherein clause is actually limiting the steps. There is no indication what step is limiting (i.e., further limiting the receiving, creating, or storing steps). The claim recites “members of the first permissioned blockchain network are permissioned to access… and members of the first permissioned blockchain network and members of the second permissioned blockchain network are permissioned to access…” The claim did not previously indicated who or what had permission, no antecedent basis for providing permission access to members. The claim language does not indicated any members or anything else with permissions. Therefore, the claims is rendered indefinite.
Claims 2-7 and 9-14 fall together accordingly.

Regarding claim 15 recites “where members of the first permissioned blockchain network are permissioned to access the digital asset in the node of the first blockchain, and where the members of the first permissioned blockchain network and members of the second permissioned blockchain network are permissioned to access the watermarked version of the digital asset in the node of the second blockchain”.
It is unclear that the recited limitation recited above is part of stored program instructions, part of processor set, or part of the computer readable storage medium. The claim language is not consistent with the other language where each steps discloses “program instructions to”. 
Furthermore, the claim recites “where members of the first permissioned blockchain network are permissioned to access the digital asset in the node of the first blockchain, and where the members of the first permissioned blockchain network and members of the second permissioned blockchain network are permissioned to access the watermarked version of the digital asset in the node of the second blockchain”. The claim did not previously indicated who or what had permission, no antecedent basis for providing permission access to members. The claim language does not indicated any members or anything else with permissions. Therefore, the claim is rendered indefinite.
Claims 16-20 fall together accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 20190373339, hereinafter Bradley) in view of Ding et al. (US 20200295949, hereinafter Ding).

Re. claim 1, Bradley discloses a computer-implemented method comprising: receiving, by one or more processors (Bradley discloses processors [0026]), a digital asset (Bradley discloses blockchain verifying distribution of media content [0011]); 
creating, by one or more processors, a watermarked version of the digital asset based, at least in part, on metadata of the digital asset (a watermark may be stored as a blockchain transaction in a blockchain record [0011]. The video program may be watermarked [0032]); 
storing, by one or more processors, the digital asset in a node of a first blockchain, the first blockchain associated with a first permissioned blockchain network (centralized network, a blockchain ledger for tracking and verifying distribution and consumption of various media contents [0011] the blockchain may be a private blockchain [0019]. a plurality of devices in the network 100 may comprise a blockchain network [0038]); 
and storing, by one or more processors, the watermarked version of the digital asset in a node of a second blockchain with a link to the node of the first blockchain (network-based devices that are involved in watermarking media content may also comprise blockchain nodes [0038]. The watermark is encoded in the media content by the first network node. The blockchain transaction (e.g., the watermark) may indicate that the media content has been received by the first network node from one or more other network-based devices. Storing a copy of the watermark as a blockchain record [0043]. Links between peer networks [0017].  Fig. 1), 
members of the first permissioned blockchain network are permissioned to access the digital asset in the node of the first blockchain (Bradley teaches at least one endpoint device that is authorized to access the media content [0044]. a plurality of devices in the network 100 may comprise a blockchain network. In one example, network-based devices that are involved in watermarking media content may also comprise blockchain nodes [0038]).
Although Bradley discloses that the devices have access to the copy of the watermark and at least one device having access to the digital asset, Bradley does not explicitly teach but Ding teaches the second blockchain associated with the first permissioned blockchain network and a second permissioned blockchain network different from the first permissioned blockchain network (Ding teaches ledger is stored in the ledger chain [0090]. After receiving the transaction, the node device in the contract child chain can verify the electronic signature of the transaction based on the authorized public key [0094] (the blockchain (interpreted as second blockchain) is stored in the ledger chain (second permission blockchain network), the information is transmitted to the child node (interpreted as first permission blockchain network) Fig. 2 and Fig. 3), 
and the members of the first permissioned blockchain network and members of the second permissioned blockchain network are permissioned to access the watermarked version of the digital asset in the node of the second blockchain (Ding teaches all members in the blockchain have the access right for the original content of the electron contract. Only those that have the smart contract has rights to access the original content of the electronic content [0065] Fig. 2 and Fig. 3).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Bradley to include the second blockchain associated with the first permissioned blockchain network and a second permissioned blockchain network different from the first permissioned blockchain network; and the members of the first permissioned blockchain network and members of the second permissioned blockchain network are permissioned to access the watermarked version of the digital asset in the node of the second blockchain as disclosed by Ding. One of ordinary skill in the art would have been motivated for the purpose of determine if the content has been tampered, improving the security level by restrict access (Ding [0044]).

Re. claim 7, Bradley-Ding teach the computer-implemented method of claim 1, wherein the digital asset is received from a device of an owner of the digital asset in response to the owner capturing the digital asset using the device (Bradley discloses the content management server may also record (interpreted as captured) the accessing of the media content by the endpoint device to make appropriate charges to an account associated with the endpoint device and to give an appropriate credit to the media content owner, creator, and/or distributor [0035]).

Re. claim 8, Bradley discloses a computer program product comprising a computer readable storage medium having stored thereon: program instructions to receive a digital asset (Bradley discloses blockchain verifying distribution of media content [0011]); 
program instructions to create a watermarked verision of the digital asset based, at least in part, on metadata of the digital asset (a watermark may be stored as a blockchain transaction in a blockchain record [0011]. The video program may be watermarked [0032]); 
program instructions to store the digital asset in a node of a first blockchain, the first blockchain associated with a first permissioned blockchain network (centralized network, a blockchain ledger for tracking and verifying distribution and consumption of various media contents [0011] the blockchain may be a private blockchain [0019]. a plurality of devices in the network 100 may comprise a blockchain network [0038]); 
and program instructions to store the watermarked version of the digital asset in a node of a second blockchain with a link to the node of the first blockchain (network-based devices that are involved in watermarking media content may also comprise blockchain nodes [0038]. The watermark is encoded in the media content by the first network node. The blockchain transaction (e.g., the watermark) may indicate that the media content has been received by the first network node from one or more other network-based devices. Storing a copy of the watermark as a blockchain record [0043]. Links between peer networks [0017].  Fig. 1), 
members of the first permissioned blockchain network are permissioned to access the digital asset in the node of the first blockchain (Bradley teaches at least one endpoint device that is authorized to access the media content [0044]. a plurality of devices in the network 100 may comprise a blockchain network. In one example, network-based devices that are involved in watermarking media content may also comprise blockchain nodes [0038]).
Although Bradley discloses that the devices have access to the copy of the watermark and at least one device having access to the digital asset, Bradley does not explicitly teach but Ding teaches the second blockchain associated with the first permissioned blockchain network and a second permissioned blockchain network different from the first permissioned blockchain network (Ding teaches ledger is stored in the ledger chain [0090]. After receiving the transaction, the node device in the contract child chain can verify the electronic signature of the transaction based on the authorized public key [0094] (the blockchain (interpreted as second blockchain) is stored in the ledger chain (second permission blockchain network), the information is transmitted to the child node (interpreted as first permission blockchain network) Fig. 2 and Fig. 3), 
and the members of the first permissioned blockchain network and members of the second permissioned blockchain network are permissioned to access the watermarked version of the digital asset in the node of the second blockchain (Ding teaches all members in the blockchain has the access right for the original content of the electron contract. Only those that have the smart contract has rights to access the original content of the electronic content [0065] Fig. 2 and Fig. 3).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Bradley to include the second blockchain associated with the first permissioned blockchain network and a second permissioned blockchain network different from the first permissioned blockchain network; and the members of the first permissioned blockchain network and members of the second permissioned blockchain network are permissioned to access the watermarked version of the digital asset in the node of the second blockchain as disclosed by Ding. One of ordinary skill in the art would have been motivated for the purpose of determine if the content has been tampered, improving the security level by restrict access (Ding [0044]).

Re. claim 14, Bradley-Ding teach the computer program product of claim 8, wherein the digital asset is received from a device of an owner of the digital asset in response to the owner capturing the digital asset using the device (Bradley discloses the content management server may also record (interpreted as captured) the accessing of the media content by the endpoint device to make appropriate charges to an account associated with the endpoint device and to give an appropriate credit to the media content owner, creator, and/or distributor [0035]).

Re. claim 15, Bradley discloses a computer system comprising: a processor(s) set (Bradley discloses processors [0026]); and a computer readable storage medium (Bradley discloses computer readable [0062]); wherein: the processor set is structured, located, connected and/or programmed to run program instructions stored on the computer readable storage medium (Processor executing the computer readable, ability to store information such as instructions to be accessed by a processor [0062]);
program instructions to create a watermarked version of the digital asset based, at least in part, on metadata of the digital asset (a watermark may be stored as a blockchain transaction in a blockchain record [0011]. The video program may be watermarked [0032]); 
program instructions to store digital asset in a node of a first blockchain, the first blockchain associated with a first permissioned blockchain network (centralized network, a blockchain ledger for tracking and verifying distribution and consumption of various media contents [0011] the blockchain may be a private blockchain [0019]. a plurality of devices in the network 100 may comprise a blockchain network [0038]); 
and program instructions to store the watermarked version of the digital asset in a node of a second blockchain with a link to the node of the first blockchain (network-based devices that are involved in watermarking media content may also comprise blockchain nodes [0038]. The watermark is encoded in the media content by the first network node. The blockchain transaction (e.g., the watermark) may indicate that the media content has been received by the first network node from one or more other network-based devices. Storing a copy of the watermark as a blockchain record [0043]. Links between peer networks [0017].  Fig. 1), 
members of the first permissioned blockchain network are permissioned to access the digital asset in the node of the first blockchain (Bradley teaches at least one endpoint device that is authorized to access the media content [0044]. a plurality of devices in the network 100 may comprise a blockchain network. In one example, network-based devices that are involved in watermarking media content may also comprise blockchain nodes [0038]).
Although Bradley discloses that the devices have access to the copy of the watermark and at least one device having access to the digital asset, Bradley does not explicitly teach but Ding teaches the second blockchain associated with the first permissioned blockchain network and a second permissioned blockchain network different from the first permissioned blockchain network (Ding teaches ledger is stored in the ledger chain [0090]. After receiving the transaction, the node device in the contract child chain can verify the electronic signature of the transaction based on the authorized public key [0094] (the blockchain (interpreted as second blockchain) is stored in the ledger chain (second permission blockchain network), the information is transmitted to the child node (interpreted as first permission blockchain network) Fig. 2 and Fig. 3), 
and the members of the first permissioned blockchain network and members of the second permissioned blockchain network are permissioned to access the watermarked version of the digital asset in the node of the second blockchain (Ding teaches all members in the blockchain has the access right for the original content of the electron contract. Only those that have the smart contract has rights to access the original content of the electronic content [0065] Fig. 2 and Fig. 3).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Bradley to include the second blockchain associated with the first permissioned blockchain network and a second permissioned blockchain network different from the first permissioned blockchain network; and the members of the first permissioned blockchain network and members of the second permissioned blockchain network are permissioned to access the watermarked version of the digital asset in the node of the second blockchain as disclosed by Ding. One of ordinary skill in the art would have been motivated for the purpose of determine if the content has been tampered, improving the security level by restrict access (Ding [0044]).

Claim 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 20190373339, hereinafter Bradley) in view of Ding et al. (US 20200295949, hereinafter Ding), and in further view of McCoy et al. (US 20160321769 hereinafter McCoy).

Re. claim 2, Bradley-Ding teach the computer-implemented method of claim 1, Bradley-Ding do not explicitly teach but McCoy teaches further comprising, providing, by one or more processors, a public digital asset catalog, wherein the public digital asset catalog allows users to request licenses for digital assets, including the digital asset (McCoy teaches the marketplace 1000 causes the video to be published as an abridged version a news outlet ( e.g., entity) reporting on the ongoing event takes an exclusive license to various rights to use and remix the video, and the marketplace 1000 facilitates a payment from the entity to the user for the exclusive license to the rights [0112] [0114]), and verifies license requests using one or more permissioned blockchain networks (McCoy teaches a trust value 1850 assigned to a type of digital contract provided by the user that includes rights to the digital content item [0171]. Given an overall trust value is a composite of each of the trust values 1810-1850, an example overall trust value (up to 10 points) for a new digital content item is calculated as follows (Calculating the trust value interpreted as verifying) [0072]. The owner has requested a standard license of rights to the work [0177] Fig. 18).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Bradley-Ding to include providing, by one or more processors, a public digital asset catalog, wherein the public digital asset catalog allows users to request licenses for digital assets, including the digital asset and verifies license requests using one or more permissioned blockchain networks as disclosed by McCoy. One of ordinary skill in the art would have been motivated for the purpose of managing the digital items to properly determine who has the rights to access the digital items (McCoy [0029]).

Re. claim 3, Bradley-Ding teach the computer-implemented method of claim 2, Bradley-Ding do not explicitly teach but McCoy teaches further comprising utilizing, by one or more processors, the watermarked version of the digital asset stored in the node of the second distributed ledger as a representation of the digital asset in the public digital asset catalog (McCoy teaches the content management system 110 or marketplace 1000 publishes a preview version of the digital content item within the social network service. For example, the preview version may be a watermarked version of the digital content item (e.g., an image of a photo with an applied watermark [0106]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Bradley-Ding to include utilizing, by one or more processors, the watermarked version of the digital asset stored in the node of the second distributed ledger as a representation of the digital asset in the public digital asset catalog as disclosed by McCoy. One of ordinary skill in the art would have been motivated for the purpose of managing the digital items to properly determine who has the rights to access the digital items (McCoy [0029]).

Re. claim 4, Bradley-Ding teach the computer-implemented method of claim 3, Bradley-Ding do not explicitly teach but McCoy teaches further comprising, in response to a user requesting a license of the digital asset via the public digital asset catalog: verifying, by one or more processors, a consensus for the request of the license of the digital asset using the one or more permissioned blockchain networks (McCoy teaches a trust value 1850 assigned to a type of digital contract provided by the user that includes rights to the digital content item [0171]. Given an overall trust value is a composite of each of the trust values 1810-1850, an example overall trust value (up to 10 points) for a new digital content item is calculated as follows (Calculating the trust value interpreted as verifying) [0072]. The owner has requested a standard license of rights to the work [0177] Fig. 18); and responsive to verifying the consensus for the request of the license of the digital asset, providing access to the digital asset to the user (McCoy teaches a trust value 1840 assigned to an entity that includes the user that provided the digital content item to the content management system (e.g., accessing entities of which the user is affiliated or represents and determining a trust value based on the entity information) [0170]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Bradley-Ding to include comprising, in response to a user requesting a license of the digital asset via the public digital asset catalog: verifying, by one or more processors, a consensus for the request of the license of the digital asset using the one or more permissioned blockchain networks; and responsive to verifying the consensus for the request of the license of the digital asset, providing access to the digital asset to the user disclosed by McCoy. One of ordinary skill in the art would have been motivated for the purpose of managing the digital items to properly determine who has the rights to access the digital items. Assert the ownership of their works (McCoy [0027] [0029]).

Re. claim 9, rejection of claim 8 is included and claim 9 is rejected with the same rationale as applied against claim 2 above.

Re. claim 10, rejection of claim 9 is included and claim 10 is rejected with the same rationale as applied against claim 3 above.

Re. claim 11, rejection of claim 10 is included and claim 11 is rejected with the same rationale as applied against claim 4 above.

Re. claim 16, rejection of claim 15 is included and claim 16 is rejected with the same rationale as applied against claim 2 above.

Re. claim 17, rejection of claim 16 is included and claim 17 is rejected with the same rationale as applied against claim 3 above.

Re. claim 18, rejection of claim 17 is included and claim 18 is rejected with the same rationale as applied against claim 4 above.

Claim 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 20190373339, hereinafter Bradley) in view of Ding et al. (US 20200295949, hereinafter Ding), McCoy et al. (US 20160321769, hereinafter McCoy), and in further view of Qiu (US 20180375869).
Re. claim 5, Bradley-Ding-McCoy teach the computer-implemented method of claim 4. Although Bradley-Ding-McCoy disclose node with a permission blockchain network, Bradley-Ding-McCoy do not explicitly teach but Qiu teaches wherein providing access to the digital asset to the user includes providing a read-only link to a node on the first distributed ledger where the digital asset is stored, wherein the node is associated with a permissioned blockchain network of the one or more permissioned blockchain networks (Qiu teaches a blockchain is usually used to record transactions in public or private peer-to-peer networks, and all historical data records of asset transactions that occur between peer nodes in the network can be permanently recorded in a block [0003]. a message communicated in a multi-blockchain network. A message transmitted between the nodes can be in various types, such as a data storage request, a node data read request, a notification message, a forwarded message, an instruction operation, etc. [0032]. When the data processing request includes a data read request message, read blockchain data in a blockchain storage area corresponding to the identifier [0048]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Bradley-Ding to include roviding access to the digital asset to the user includes providing a read-only link to a node on the first distributed ledger where the digital asset is stored, wherein the node is associated with a permissioned blockchain network of the one or more permissioned blockchain networks disclosed by Qiu. One of ordinary skill in the art would have been motivated for the purpose of a participant node can be connected to a plurality of different blockchain networks and process data of a plurality of blockchains (Qiu [0004] [0012]).

Re. claim 12, rejection of claim 11 is included and claim 12 is rejected with the same rationale as applied against claim 5 above.
Re. claim 19, rejection of claim 18 is included and claim 19 is rejected with the same rationale as applied against claim 5 above.

Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 20190373339, hereinafter Bradley) in view of Ding et al. (US 20200295949, hereinafter Ding), McCoy et al. (US 20160321769, hereinafter McCoy), and in further view of Downing et al. (US 20150245084, hereinafter Downing).

Re. claim 6, Bradley-Ding-McCoy teach the computer-implemented method of claim 4, Although Bradley-Ding-McCoy disclose accessing digital asset, Bradley-Ding-McCoy do not explicitly teach but Downing teaches wherein providing access to the digital asset to the user includes providing code for securely embedding the digital asset within a website (Downing teaches where a user chooses to embed content in a web page or a social blog, a unique number for the embed code when executed can inform the platform 300 as to where the copied version of the shared base content or supplemental content is shared [0060]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method discloses by Bradley-Ding to include providing access to the digital asset to the user includes providing code for securely embedding the digital asset within a website disclosed by Downing. One of ordinary skill in the art would have been motivated for the purpose of informing where the copy of the content was shared (Downing [0060]).

Re. claim 13, rejection of claim 11 is included and claim 13 is rejected with the same rationale as applied against claim 6 above.
Re. claim 20, rejection of claim 18 is included and claim 18 is rejected with the same rationale as applied against claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cantell US 20190236285 discloses identifying the digital content with a hash function and specific piece of the digital content and watermarking.
Vos (US 20190155997) discloses blockchain network for performing content licensing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496